Citation Nr: 1208672	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the appellant's countable income is excessive for purposes of nonservice-connected pension benefits between January 1, 2006, to December 31, 2007.  

2.  Whether the appellant's countable income is excessive for purposes of nonservice-connected pension benefits between January 1, 2008, to the present.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from October 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a decision, dated March 2007, by the Jackson, Mississippi, Regional Office (RO), of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of whether the appellant's countable income is excessive for purposes of nonservice-connected pension benefits between January 1, 2008 to the present is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The RO has granted nonservice-connected pension benefits along with special monthly pension on the need for aid and attendance for the period extending from January 1, 2006, to December 31, 2007.  


CONCLUSION OF LAW

The appellant's countable income for the purpose of nonservice-connected pension benefits for the period between January 1, 2006, to December 31, 2007, has been found by the RO not to be excessive and benefits have been granted.  As such, there remains no matter in controversy with respect to this issue for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially found that the appellant was eligible for nonservice-connected pension benefits in a rating action issued in March 2007.  However, upon further review of the appellant's income for the period extending from January 1, 2006, to December 31, 2007, the appellant's income was found to be excessive for the purpose of awarding actual benefits.  The appellant was notified of this and he subsequently appealed to the Board.  38 U.S.C.A. § 7104 (West 1991). 

Subsequent to the appellant's perfection of his appeal, and after the appellant provided additional documentation concerning his expenses for 2006 and 2007, the RO issued an Administrative Decision in September 2010.  In that action, the RO found that the expenses submitted greatly reduced the appellant's income for the years in question, and as such, his income was not excessive and he could receive VA nonservice-connected pension benefits.  Following the Administrative Decision, the appellant was awarded benefits effective from November 1, 2006, to January 1, 2008.  This was a full grant of benefits for the period in question.  Because there is no longer an issue in controversy, this particular issue must now be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002). 


ORDER

The appeal involving whether the appellant's countable income is excessive for purposes of nonservice-connected pension benefits between January 1, 2006, to December 31, 2007, is dismissed.


REMAND

The appellant has come before the VA asking that VA nonservice-connected pension benefits be awarded to him for the period starting on January 1, 2008, to the present.  A review of the claims folder indicates that none of the financial data needed to determine whether the appellant's income is excessive and prevents him from receiving monies from VA has been obtained and included in the claims folder.  Moreover, the record, and more importantly, the information provided to the appellant in the Supplemental Statement of the Case (SOC), issued in September 2010, is imprecise in its detailing of the dollar amounts used in determining the correct and adjusted funds that were used in determining whether benefits could be awarded to the appellant.  The record is further vague in explaining how the appellant's nonservice-connected pension was reduced based on any Social Security Administration (SSA) benefits the appellant received in 2008 forward and any non-SSA retirement income he received. 

Additionally, a review of the available records before the Board fails to show whether an actual accounting and audit of the appellant's account has occurred.  Because of the lack of clarity, the Board believes that the claim should be returned to the RO so that additional processing of the claim may occur.  The Board believes that this is a necessity and must be accomplished prior to the Board issuing a decision on the merits of the appellant's claim for the years 2008 to the present.  Without this information, the Board will be unable to provide a proper rationale for its decision that may be understood by the appellant, the appellant's representative, and the VA. 

Therefore, because there is a lack of clarity in the claims folder, it is the decision of the Board that the claim should be returned to the VAMC so that additional development may occur.  See also by analogy Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises). 

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, this case is REMANDED for the following action: 

1.  The AMC/RO should contact the appellant and ask that he provide financial income and expense information for the years 2008, 2009, 2010, 2011, and 2012.  The AMC/RO should specifically request that the appellant provide any information concerning any SSA benefits he may be receiving and any medical costs that he has paid during the years in question.  He should also be asked whether he received any other retirement-type benefits, the dates of those benefits, and the amounts received.  Once obtained, all documentation should be associated with the claims folder. 

2.  The AMC/RO should then undertake an audit of the appellant's nonservice-pension account, from January 1, 2008, to the present, in order to provide the basis of all adjusted amounts paid (or not paid) to the appellant with respect to his nonservice-connected pension benefits.  The audit should specifically detail what medical reimbursement amounts were accepted as expenses reducing income, and specify, for each expense, the income year in which the medical expense was incurred and specify which pension year the appellant could have received payments based on the medical expense.  A determination should be made as to whether the medical reimbursement amounts submitted by the appellant, including health insurance expenses, were properly credited to the appellant's account.  The audit should further detail any SSA pension funds or other retirement funds that have been and are being used in calculating the amount of nonservice-connection pension dollars the appellant should receive. 

This audit should be accomplished on a month-by-month basis, and must cover the time period extending from January 1, 2008, to the present.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative. 

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is so notified.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 





	(CONTINUED ON NEXT PAGE)


United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


